            Case 1:20-cr-00022-KBJ Document 17 Filed 01/28/20 Page 1 of 2



                         IN THE UNITED STATES DISTRICT COURT
                             FOR THE DISTRJCT OF COLUMBIA

                                    Holding a Criminal Term
                               Grand Jury Sworn in on May 7, 2019


UNITED STATES OF AMERICA                                 CRIMINAL NO.:

                                                         MAGISTRATE NO.: 19-190-M

DANE NAIRNS,                                             VIOLATION:

                        Defendant.                       18   u.s.c. $ 111(a)(1)
                                                         (Forcibly assaulting, resisting and
                                                         impeding officers with physical contact)

                                                         22 D.C. Code $ 3302(b)
                                                         (Unlawful Entry on Public Property)

                                         INDICTMENT
        The Grand Jury charges that

                                            COUNT ONE

        On or about July 19, 2019, within the District of Columbia, defendant DANE NAIRNS,

forcibly assaulted, resisted, opposed, impeded, intimidated and interfered with Rachel Conway, a

United States Secret Service Officer, while Officer Conway was engaged in or on account of the

performance ofthe officer's official duties.

(Forcibly assaulting, resisting and impeding officers with physical contact, in violation of Title
18, United States Code, Section 111(aXl)).


                                            COUNT TWO

        On or about July 19, 2019, within the District of Columbia, defendant DANE NAIRNS,

without lar.rfirl authority, did enter and attempt to enter certain public property, that is, the

Ellipse, near the intersection of Constitution Avenue, N.W., and lTth Street, N.W., against the
              Case 1:20-cr-00022-KBJ Document 17 Filed 01/28/20 Page 2 of 2




will of   the U.S. Secret Service, the law enforcement agency lawfully in charge thereof.

(Unlawful Entry on Public Property, in violation of Title 22, District olColumbia Code, Section
3302(b).


                                               A TRUE BILL:



                                               FOREPERSON.




k*h*##I




                                                  2
